Citation Nr: 1513693	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for right knee disability.

3. Entitlement to service connection for warts on the left hand.

4. Entitlement to service connection for a sleep disorder.

5. Entitlement to an initial disability rating higher than 30 percent for acquired psychiatric disability, described as adjustment disorder with mixed anxiety and depressed mood.

6. Entitlement to an initial disability rating higher than 20 percent for cervical spine disability status post discectomy.

7. Entitlement to an initial disability rating higher than 0 percent for bilateral hearing loss.

8. Entitlement to an initial disability rating higher than 0 percent for right ring finger fracture.

9. Entitlement to an initial disability rating higher than 0 percent for a right ring finger scar.

10. Entitlement to an initial disability rating higher than 0 percent for a scar on the neck.

11. Entitlement to an initial disability rating higher than 0 percent for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to October 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for headaches, right knee disability, warts on the left hand, and a sleep disorder. The RO granted service connection for adjustment disorder with mixed anxiety and depressed mood, and assigned a 30 percent disability rating. The RO granted service connection for cervical spine disability, and assigned a 20 percent disability rating. The RO granted service connection for bilateral hearing loss, and assigned a 0 percent disability rating. The RO granted service connection for right ring finger fracture, and assigned a 0 percent disability rating. The RO granted service connection for a right ring finger scar, and assigned a 0 percent disability rating. The RO granted service connection for a scar on the neck, and assigned a 0 percent disability rating. The RO granted service connection for degenerative disc disease of the thoracolumbar spine, and assigned a 0 percent disability rating. 

In January 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issues of service connection for right knee disability, warts on the left hand, and a sleep disorder, and the issues of higher disability ratings for psychiatric disability, cervical spine disability status post discectomy, bilateral hearing loss, and degenerative disc disease of the thoracolumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Episodic tension headaches occurred persistently during service and continued after separation from service.

2. Residuals of fracture of the right ring finger do not produce ankylosis, limitation of motion of other fingers, limitation of function of the whole hand, or functional impairment comparable to amputation of the finger.

3. A right ring finger scar is painful.

4. A surgical scar on the neck is painful.


CONCLUSIONS OF LAW

1. Current episodic tension headaches were incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. Residuals of fracture of the right ring finger do not meet the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2014).

3. A painful right ring finger scar meets the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2014).

4. A painful neck scar meets the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in an August 2009 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

In the January 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, that VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the January 2015 Board hearing. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the issues that the Board is deciding at this time.

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Headaches

The Veteran contends that during service he began to have chronic headaches, and that he has continued to have them. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Veteran's service medical records show multiple treatment visits in 2009 for headaches. The headache pain was described as bitemporal and occipital. Clinicians described the headaches as tension type, and prescribed medication to address the headaches. In May 2009, a treating physician stated that the headaches were most likely due to the Veteran's cervical spine disease. 

The Veteran had a VA examination in August 2009, before separation from service. He reported a one year history of headaches, occurring about three times per week and lasting about two hours. He stated that he had to stay in bed when the headaches occurred. The examiner did not find any objective evidence of headache at the time of the examination. The examiner made no diagnosis regarding the reported headaches.

In an October 2010 statement, the Veteran described headaches during service and stated that he continued to have headaches that interfered with work and other activities.

In the January 2015 Board hearing, the Veteran indicated that he had treatment for headaches during service. He reported that the headaches were treated with pain medication. He stated that the headaches were sometimes accompanied by temporary changes in vision.

The Veteran's service treatment records show treatment for episodic tension headaches, described as likely due to his cervical spine disorder, on multiple occasions over the course of 2009. Those records are sufficient to show an ongoing headache disorder during service. The Veteran has reported that since separation from service he has continued to have frequent headaches. He is competent to report that history, and his reports have been consistent and credible. The evidence reasonably supports a finding that headaches experienced during service continued after service, and thus a grant of service connection for headaches is warranted.

Right Ring Finger Fracture and Scar

During service the Veteran sustained injury, including laceration and fracture of his right ring finger in a table saw accident in 2006. The RO granted service connection for residuals of that injury, with service connection for the fracture, assigned a 0 percent rating, and separate service connection for a scar, with a separate 0 percent rating. As the evidence regarding the injury and the two disabilities is interrelated, the Board will discuss the two rating issues in the same section of this decision. The Veteran has appealed the initial 0 percent rating that the RO assigned for residuals of the fracture and the 0 percent rating that the RO assigned for the scar.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra. 

The rating schedule addresses disability of the ring finger is addressed at 38 C.F.R. § 4.71a, Diagnostic Code 5227. Under that code, ankylosis of the ring finger of the major or minor hand is rated at 0 percent. Evaluation of disability of the ring finger is to include consideration of whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other fingers or interference with the overall function of the hand. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note. The rating schedule provides for assigning a 10 percent rating for a scar that is unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Veteran is left handed. On VA examination in August 2009, the Veteran reported that he had pain in the tip of his right ringer finger. He stated that the pain was sharp, occurred about three times per week, and lasted about half an hour each time. He indicated that the pain caused him difficulties in his duties as a mechanic. The examiner found that the right ring finger had no ankylosis. That finger had motion in the distal interphalangeal, proximal interphalangeal, and metacarpophalangeal joints. After repetitive use, motion in those joints was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination. The other fingers in the right hand did not have any limitation of motion. The right hand had normal strength. The Veteran was able to tie shoe laces, fasten buttons, and pick up a piece of paper and tear it, each without difficulty. The examiner observed a linear scar on the distal tip of the right ring finger. The scar was not painful on examination, and did not limit motion of the finger.

In the 2015 Board hearing, the Veteran reported that he was able to use his right ring finger for activities including typing. He stated that he had pain in the finger if he pushed hard with it. He indicated that he had pain and itching in the finger. He stated that intermittently he had in the finger inflammation, tenderness, and a sensation as though the injury were still healing. He stated that he used his dominant left hand for many tasks, but that he had to be aware of what he was doing when he used his right hand.

The examination and the Veteran's accounts indicate that his right ringer finger is not ankylosed, and does not have limitation of function that approaches ankylosis. The evidence does not indicate that the injury residuals are equivalent to amputation of the finger, nor that the finger injury limits the motion of other fingers or the overall function of the hand. The finger injury residuals therefore do not warrant a rating higher than 0 percent under Diagnostic Code 5227. While the examination in 2009 did not show evidence of pain at the scar, the Veteran reports that the injury and scar area is painful intermittently, and with hard pushing. The Veteran is competent to report symptoms he experiences intermittently, and the Board finds his accounts credible. The pain at the injury and scar site reasonably warrant a 10 percent rating under Diagnostic Code 7804, as a painful scar. Therefore, the Board grants that rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's right ring finger fracture residuals and scar do not suggest an exceptional or unusual disability picture. He has not had frequent hospitalizations due to those disabilities. He has reported some limitations in the function of the finger due to intermittent pain and pain with use, but he has not indicated that the finger injury residuals markedly interfere with his employment. Therefore there is no basis to refer the rating of his right ring finger fracture residuals or scar for consideration of an extraschedular rating. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran reports that he holds full time employment. He does not contend, and the record does not suggest, that his right ring finger fracture residuals and scar make him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.
Neck Scar

The Veteran had cervical spine discectomy surgery during service, in 2008. Service connection has been established for cervical spine disability and for a scar on the neck. He appealed the initial 0 percent rating that the RO assigned for the scar. He contends that the scar is tender and painful. 

The rating schedule provides for assigning a 10 percent rating for a scar that is unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. In addition, scars on the neck may be rated at 10 percent if they have any of eight listed characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014). The characteristics of disfigurement included length of more than 13 centimeters, width of more than 0.6 centimeters, elevated or depressed surface contour on palpation, and adherence to underlying tissue. The characteristics also include an area exceeding 39 square centimeters that is hypo- or hyperpigmented, of abnormal texture, is missing underlying soft tissue, or is indurated and inflexible. Id.

In an August 2009 VA examination, the examiner observed a scar on the anterior neck that measured 5 by 0.1 centimeters. The scar was not painful on examination. On palpation it was level. It did not adhere to underlying tissue. It was not hypo- or hyperpigmented. It had normal texture. There was no adherence to underlying soft tissue. It was not indurated and inflexible. In the 2015 Board hearing, however, the Veteran reported that the scar frequently was tender to the touch. He stated that the scar was sometimes itchy and painful.

While the examination in 2009 did not show evidence of pain at the scar, the Veteran reports that the scar intermittently is tender, painful, and itchy. He is competent to report the symptoms he experiences, and the Board finds his accounts credible. The pain at the surgical scar reasonably warrants a 10 percent rating under Diagnostic Code 7804, as a painful scar. The Board grants that rating. There is no indication that the neck scar has any of the characteristics of disfigurement, such as would warrant a compensable rating under Diagnostic Code 7800.

The Veteran has not had frequent hospitalizations due to the neck scar, and there is no indication that the neck markedly interfere with his employments. Therefore there is no basis to refer the rating of his neck scar for consideration of an extraschedular rating. 38 C.F.R. § 3.321. There is no indication that his neck scar makes him unable to secure or follow a substantially gainful occupation; so the record does not raise the issue of unemployability.



ORDER

Entitlement to service connection for a headache disorder manifested by episodic tension headaches is granted.

Entitlement to a disability rating higher than 0 percent for right ring finger fracture is denied.

Entitlement to a 10 percent disability rating for a right ring finger scar is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a 10 percent disability rating for a neck scar is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding the issues of service connection for right knee disability, warts on the left hand, and a sleep disorder, and the issues of higher disability ratings for psychiatric disability, cervical spine disability status post discectomy, bilateral hearing loss, and degenerative disc disease of the thoracolumbar spine.

The Veteran contends that he has right knee disability with symptoms, including pain, that began during service and continued after service. During service, he reported a two-year history of right knee pain when going up stairs and with prolonged sitting. A clinician heard a popping sound in the knee, but found no other objective signs of a knee disorder. On VA examination in August 2009, the Veteran reported frequent flare-ups of pain in the right knee. The examiner found no objective evidence of a disorder or limitation. After service, notes of treatment as recent as 2014 reflect reports of knee pain, without any diagnosis of a knee disorder. Clinicians have not found an objective basis for a diagnosis regarding the right knee symptoms. The Veteran's persistent reports, during and after service, of right knee symptoms leave sufficient questions as to the nature and extent of any current disability. The Board is remanding the issue for a new VA examination to clarify whether there is any current right knee disorder, and to obtain opinion as to the likelihood that any current disorder is a continuation of or otherwise related to symptoms that were reported during service.

The Veteran contends that warts manifested on his left hand during service, and that, despite treatment, he continues to have warts on that hand. In the report of a VA examination in August 2009, the examiner concluded that there was no pathology regarding the claim, but the examiner did not specifically describe the condition of the skin of the left hand. The Board is remanding the issue for a new VA examination to provide specific findings regarding the skin of that hand, and, if any wart is present, opinion as to the likelihood of a connection between warts noted during service and current warts.

The Veteran contends that he began to have a sleep disorder during service, manifested by difficulty sleeping, and that this disorder has continued since service. During outpatient treatment in service in May 2009, he reported sleep issues, with inability to sleep soundly. The clinician addressed ongoing neck pain, and did not address the report of sleep issues. A VA examination in October 2009 included a respiratory sleep study. The examiner found that the Veteran did not have obstructive sleep apnea. The examiner provided a diagnosis of sleep disorder. In the 2015 hearing, the Veteran reported that he continued to have sleep problems, with periods of sleeplessness at night. The evidence includes indications of sleep problems during and after service, but leaves questions as to the nature of a current chronic sleep disorder. The Board is remanding the issue for a VA examination to clarify the nature of any current disorder and likelihood of connection to problems noted during service.

The Veteran appealed the initial 30 percent disability rating that the RO assigned for his service-connected psychiatric disability, which the RO described as adjustment disorder with mixed anxiety and depressed mood. He contends that the effects of his psychiatric disability warrant a higher rating. He has reported that since separation from service he has been diagnosed with posttraumatic stress disorder (PTSD). He stated that he had inpatient mental health treatment in 2010 at a VA facility. A record in the claims file shows inpatient psychiatric treatment in June 2010 at the Hampton, Virginia VA Medical Center (VAMC); but records of that treatment are not associated with the file. The Board is remanding the issue to obtain the records of that treatment. As the VA mental disorders examination of the Veteran was performed in 2009, on remand the Veteran should receive a new VA mental disorders examination to determine the current manifestations and effects of his psychiatric disability.

The Veteran had cervical spine discectomy surgery during service, in 2008. He appealed the initial 20 percent rating that the RO assigned for his residual cervical spine disability. In his 2015 Board hearing, he reported that the disability limits his activities and has worsened over time. A VA examination addressing the cervical spine disability was performed in 2009. The Board is remanding the issue for a new VA examination to obtain current findings.

The Veteran has appealed the initial 0 percent rating that the RO assigned for his bilateral hearing loss. He contends that his hearing loss has worsened. He also reports that he has ear pain. A VA examination of his hearing was performed in 2009. The Board is remanding the issue for a new VA examination to obtain current findings, and to address the nature and likely etiology of the reported ear pain.

The Veteran has appealed the initial 0 percent rating that the RO assigned for his intervertebral disc disease of the thoracolumbar spine. He contends that he has had steroid injections and physical therapy to address that disorder. A VA examination addressing the thoracolumbar spine disability was performed in 2009. The Board is remanding the issue for a new VA examination to obtain current findings.

Accordingly, these matters are REMANDED for the following action:

1. Obtain records of VA psychiatric inpatient treatment of the Veteran in June 2010 at the Hampton, Virginia VAMC. Associate those records with the Veteran's claims file.

2. Schedule a current right knee disorder examination. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. 

Ask the examiner to provide a diagnosis or diagnoses for any current disorders affecting the Veteran's right knee.

With respect to each current right knee disorder, ask the examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder began during or is otherwise causally related to injury, disease, or other events during service. Ask the examiner to explain the conclusions reached.

3. Schedule the Veteran for a VA skin examination to address the existence and likely etiology of any current warts on the left hand. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran, particularly the skin of his left hand. 

Ask the examiner to indicate whether or not there are warts or residuals of warts on the skin of the Veteran's left hand. Ask the examiner, if any left hand wart or wart residual is present, to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that warts on that hand are a continuation or recurrence of, or are otherwise causally related to, warts noted during service. Ask the examiner to explain the conclusions reached.

4. Schedule the Veteran for a VA examination to address the existence and likely etiology of any current sleep disorder or physical or mental disorder manifested by interference with sleep. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and to interview and examine the Veteran. 

Ask the examiner to provide opinion as to whether it is at least as likely as not that any current sleep disorder is a continuation of sleep disturbance reported during service, or is proximately caused by or aggravated by service-connected mental disorders (including adjustment disorder with anxiety and depression) or physical disorders (including cervical and thoracolumbar spine disorders). 

5. Schedule the Veteran for a VA mental disorders examination to address the current manifestations and effects of psychiatric disorders. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. 

6. Schedule the Veteran for a VA examination to address the current manifestations and effects of cervical spine disability status post discectomy and of degenerative disc disease of the thoracolumbar spine. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. 

7. Schedule the Veteran for a VA ear examination to address the current extent of hearing loss and the nature and likely etiology of reported ear pain. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. 

For any current disorder manifested by ear pain, ask the examiner to provide opinion as to whether it is at least as likely as not that the disorder is related to disease or injury in service, or is proximately due to or aggravated by the Veteran's hearing loss. Ask the examiner to explain the conclusions reached.

8. Thereafter, review the expanded record and consider the remanded issues. If any of the remanded issues remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


